Case 1:20-cv-05252-JMF Document 4-1 Filed 07/10/20 Page 1 of 23




                    Exhibit A
                    Case
                     Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document
                                              Document157-1
                                                       4-1 Filed
                                                             Filed07/10/20
                                                                   01/16/20 Page
                                                                             Page2 1ofof2322


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Defendant DOORDASH, INC.
          11

          12
                                           UNITED STATES DISTRICT COURT
          13
                                        NORTHERN DISTRICT OF CALIFORNIA
          14
                                                   SAN FRANCISCO DIVISION
          15
                                                              CASE NOS. 3:19-cv-07545-WHA
          16                                                            3:19-cv-07646-WHA
                 TERRELL ABERNATHY, et al.,
          17                                                  DECLARATION OF RICHARD ZITRIN IN
                                    Petitioners,              SUPPORT OF DOORDASH, INC.’S
          18                                                  OPPOSITION TO PETITIONERS’
                       v.                                     AMENDED MOTION TO COMPEL
          19                                                  ARBITRATION
                 DOORDASH, INC.,
          20                                                  Action Filed: November 15, 2019
                                    Respondent.
          21                                                  Hearing Date: February 10, 2020
                                                              Hearing Time: 2:00 p.m.
          22                                                  Hearing Place: Courtroom 12 – 19th Floor
                                                              Honorable William Alsup
          23

          24

          25

          26
          27

          28

Gibson, Dunn &
Crutcher LLP

                 DECLARATION OF RICHARD ZITRIN                          3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                            1:20-cv-05252-JMF Document
                                               Document157-1
                                                        4-1 Filed
                                                              Filed07/10/20
                                                                    01/16/20 Page
                                                                              Page3 2ofof2322


            1            I, Richard Zitrin, hereby declare as follows:
            2            1.      I am an attorney licensed to practice before all the courts of the states of California
            3    and New York and United States District Courts and Circuit Courts in those states. I am a professor
            4    of legal ethics at the University of California, Hastings College of the Law, with the current title of
            5    Lecturer Emeritus, and am the lead author of three books on legal ethics. I am certified by the Board
            6    of Legal Specialization of the State Bar of California as a specialist in “Legal Malpractice Law,”
            7    which includes the sub-specialty of legal ethics advice and opinions. I am serving in this matter in
            8    the capacity of an expert in legal ethics, having been retained by the law firm of Gibson Dunn, which
            9    represents the defendant DoorDash in the within matter. If requested to by this Court, I am prepared
          10     to testify as to all matters contained in this Declaration.
          11             2.      I previously provided to this Court both my curriculum vitae and my article on so-
          12     called “mass action” cases, Regulating the Behavior of Lawyers in Mass Individual Representations:
          13     A Call for Reform, 3 St. Mary’s J. on Legal Malpractice & Ethics 86 (2013), in exhibits attached to
          14     my declaration herein signed on November 21, 2019. See Dkt. 35-1.
          15             3.      In paragraph 3 of that prior declaration, I described some specifics regarding my
          16     background and experience. In paragraphs 4 through 16 of that declaration, I described my specific
          17     background and experience in the area of “mass actions,” and, generally, my understanding of the
          18     law of lawyering with respect to mass actions.
          19             4.      In addition to the documents I read prior to my November 21 declaration, I have read
          20     or closely reviewed each of the following documents:
          21            Plaintiff’s Amended motion to compel arbitration (Dkt. 151);
          22            Marquel Reddish’s Declaration in support of that motion (Dkt. 153);
          23            Ashley Keller’s Declaration in support of that motion (Dkt. 152);
          24            Exhibits A through S, W, X, Y, II, JJ, and KK of the Keller Declaration;
          25            Terrell Abernathy’s declaration in support of arbitration, provided by counsel at Gibson Dunn
          26             as a sample of such declarations (Dkt. 153-6 at 2);
          27            Aaliyah Ellis’s “witness statement,” provided by counsel at Gibson Dunn as a sample of such
          28             statements (Dkt. 153-8 at 2);

Gibson, Dunn &
Crutcher LLP                                                          1
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                            1:20-cv-05252-JMF Document
                                               Document157-1
                                                        4-1 Filed
                                                              Filed07/10/20
                                                                    01/16/20 Page
                                                                              Page4 3ofof2322


            1          DocuSign certificate of completion with Aaron Lee as the stated signatory, provided by
            2           counsel at Gibson Dunn as a sample of such certificates;
            3          Joshua Lipshutz’s Declaration in Opposition to Keller Lenkner’s Motion for a Temporary
            4           Restraining Order, signed November 22, 2019, and Exhibits A through L to that declaration,
            5           including Exhibit A, a March 20, 2019 letter from Ashley Keller to Keith Yandell of
            6           DoorDash (Dkt. 35-5);
            7          The on-line docket in this matter;
            8          Engagement agreement between plaintiffs and Keller Lenkner and Troxel Law, LLP filed in
            9           the multi-district litigation known as In re CenturyLink Sales Practices and Sec. Litig., No.
          10            17-md-2795-MJD-KMM, Dkt. 512-5 (D. Minn. Jan. 10, 2020) (attached hereto as Exhibit
          11            A);
          12           Declaration of Prof. Nancy J. Moore signed January 10, 2020, in In re CenturyLink Sales
          13            Practices and Sec. Litig., No. 17-md-2795-MJD-KMM, Dkt. 510 (D. Minn. Jan. 10, 2020);
          14           Declaration of Andrew Unthank signed January 10, 2020, in In re CenturyLink Sales
          15            Practices and Sec. Litig., No. 17-md-2795-MJD-KMM, Dkt. 512 (D. Minn. Jan. 10, 2020).
          16            5.      I have been advised by counsel at Gibson Dunn, and have assumed the veracity of that
          17     advice for purposes of this declaration, of the following: (1) DoorDash, through counsel, advised
          18     Keller Lenkner that several hundred individuals on whose behalf Keller Lenkner had asserted claims
          19     were either persons unknown to DoorDash, or persons who began a DoorDash application process
          20     but never completed it; or persons who, despite completing the application process, never undertook
          21     a delivery; (2) In its most recent arbitration petition, Keller Lenkner did not seek arbitration for
          22     approximately 361 persons previously on their arbitration lists; and (3) DoorDash counsel has found
          23     a substantial number of names on Keller Lenkner’s arbitration petition list who are purportedly
          24     represented by other counsel on the same issues in other cases against DoorDash.
          25            6.      Counsel for DoorDash has asked for my opinion on three issues, as follows:
          26           What specifically would be required in order for a law firm to ethically represent thousands of
          27            plaintiffs in a mass action such as the within case?
          28

Gibson, Dunn &
Crutcher LLP                                                         2
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                            1:20-cv-05252-JMF Document
                                               Document157-1
                                                        4-1 Filed
                                                              Filed07/10/20
                                                                    01/16/20 Page
                                                                              Page5 4ofof2322


            1            Aside from Keller Lenkner’s assertions of representation, does it otherwise appear based on
            2             the information available that Keller Lenkner represents all the persons they purport to
            3             represent?
            4            Does it appear from the information available to me that, assuming Keller Lenkner has an
            5             agreement to be engaged as counsel for all persons for whom they are asserting arbitration
            6             claims, that representation meets California and American Bar Association ethical standards?
            7           7.       It is my opinion, and unequivocally clear under all ethics rules known to me, that
            8    when a law firm undertakes to represent individual clients on individual claims, those clients –
            9    unlike, for example, passive class members in a class action – are entitled to the entire, 100%,
          10     unabrogated loyalty of their lawyers as to each and every individual. Because each individual’s claim
          11     is only one of a large number, plaintiff’s counsel in such instances must, at the least, assiduously
          12     follow a strict and complex path in order to ensure that the full panoply of all of counsel’s fiduciary
          13     duties to their clients is protected, subject only to a knowing and intelligent waiver of certain conflicts
          14     of interest upon those conflicting loyalties being fully and adequately disclosed and explained.
          15            8.       OPINION 1: WHAT IS REQUIRED FOR ETHICAL MASS-ACTION
          16     REPRESENTATION? It is my opinion that the issues in the following paragraphs must be addressed
          17     in order for plaintiffs’ counsel to ethically represent plaintiffs in “mass action” cases:
          18            9.       Right to resolve case: Under the ethics rules of all American jurisdictions, and
          19     specifically in the State of California, lawyers who represent multiple clients in cases based on the
          20     same claim and/or theory of recovery must do so while respecting the requirement that each
          21     individual client holds the right to settle or resolve his/her/their case, through settlement or otherwise,
          22     and that right cannot be waived or delegated to the client’s attorneys.
          23            10.      No aggregate settlements: Under the ethics rules of all American jurisdictions, and
          24     specifically in the State of California, lawyers who represent multiple clients in cases based on the
          25     same claim and/or theory of recovery must do so while respecting the requirement that no lawyer or
          26     law firm may accept an aggregate settlement on behalf of more than one client without the individual
          27     approval of each individual client to the settlement amount he/she/they will specifically receive. This
          28     right is also unwaivable, that is, the right to settle or resolve his/her/their case may not be waived or

Gibson, Dunn &
Crutcher LLP                                                         3
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                    Case
                     Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document
                                              Document157-1
                                                       4-1 Filed
                                                             Filed07/10/20
                                                                   01/16/20 Page
                                                                             Page6 5ofof2322


            1    given to the client’s attorneys. There is thus an almost-irreconcilable dichotomy that lawyers face
            2    when respecting the necessity of individual consent to resolution on one hand, and avoiding an
            3    aggregate settlement on the other.
            4           11.     Attorney-client engagement agreements – client autonomy: Engagement agreements
            5    must make clear both that individual clients have the right to determine the fate of their own
            6    individual cases, and that the lawyers will not accept a lump-sum or aggregate settlement that
            7    includes the client’s case without specific consent from the client as to the amount of that individual
            8    client’s recovery. Because of the clear requirements of the ethical rules, engagement agreements may
            9    not set up a methodology to resolve the difficulties in abiding by both these ethical requirements if
          10     they abrogate either requirement. Such unacceptable methodologies might include clients’ ostensible
          11     consent to: agreeing pre-emptively or presumptively to a settlement amount; giving authority to settle
          12     to the attorney or to some “independent” third party; using a super-majority to decide whether to
          13     settle; and authorizing a client steering committee to agree on settlement.
          14            12.     Attorney-client engagement agreements – conflicts of interest: Conflicts of interest
          15     are an inevitable part of mass action cases, and engagement agreements must fully address both the
          16     foreseeable conflicts that could materially affect representation and whether and how they may be
          17     waived. Among the foreseeable conflicts are:
          18            the relative strengths of proof supporting individual clients’ claims;
          19            the relative amounts of clients’ claims;
          20            the relative applicability of statute of limitations and other procedural bars to recovery of
          21             certain clients’ claims;
          22            the fact that a defendant may have a limited fund, or “pot,” from which to pay settlements or
          23             judgments;
          24            the reasonable possibility that some clients may face liens, cross-complaints or other claims
          25             that would diminish those clients’ gross recoveries;
          26            in certain cases, the likelihood that some clients will have claims against other clients;
          27            the possibility – even likelihood – that a defendant will offer one lump-sum amount to resolve
          28             all or some large number of plaintiffs’ cases, which would then have to be divided among a

Gibson, Dunn &
Crutcher LLP                                                         4
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                    Case
                     Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document
                                              Document157-1
                                                       4-1 Filed
                                                             Filed07/10/20
                                                                   01/16/20 Page
                                                                             Page7 6ofof2322


            1           large number of individual clients, many of whom may have differing proofs, procedural
            2           obstacles, and/or amounts;
            3          the likelihood that as a matter of litigation efficiency, plaintiffs’ counsel will engage in a
            4           proposed global resolution of claims, which may be seen as imperative with a high volume of
            5           individual clients, but is extremely unlikely to result in the lawyers’ case-by-case treatment of
            6           each client’s claim;
            7          the likelihood that, should a settlement be offered to all or a large number of clients, it may be
            8           conditioned on acceptance by all or a substantial number (e.g., 90%) of all clients, and that
            9           not all clients will be willing to settle;
          10           this last issue will necessarily put even the most honorable of counsel – i.e., not those counsel
          11            who will recommend settlement as a way to achieve their own personal goals in the form of
          12            fees – in the position of advising all of its clients, which is likely even in these best of
          13            circumstances to mean arguing in favor of the settlement for those for whom they think the
          14            settlement is a good one, while arguing against settlement for those for whom they think the
          15            settlement is a bad one;
          16           the fact that overlying these individual issues is the reality that if X% of the clients do not
          17            accept the settlement, the entire settlement would fail, to the detriment to those clients who
          18            would prefer to settle;
          19           the fact that if not all clients consent, those who do not continue to require their lawyers’ full
          20            fiduciary duties in protecting their interests, including ongoing representation, which may be
          21            antithetical to the agreements sought by defendants.
          22            13.     Attorney-client engagement agreements – loyalty and confidentiality: Conflict of
          23     interest waivers should almost always include waivers of confidential communications as among the
          24     lawyers and their group of clients. Agreements to waive confidential communications within the
          25     attorney-client group (and not as to any outside persons) avoids a situation in which the lawyers learn
          26     something from, or about, one client that that client does not want another client to know. Generally
          27

          28

Gibson, Dunn &
Crutcher LLP                                                         5
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                            1:20-cv-05252-JMF Document
                                               Document157-1
                                                        4-1 Filed
                                                              Filed07/10/20
                                                                    01/16/20 Page
                                                                              Page8 7ofof2322


            1    speaking, it is far better to have an understanding that information, no matter what1, will be shared. It
            2    sets forth a viable ground rule that makes expectations clear and does not put the lawyers in the
            3    unenviable position of either maintaining client confidentiality or remaining loyal to the person who
            4    would like to hear the information. This is even more true in mass actions, because it enables a
            5    measure of necessary transparency. Such transparency enables every client to know the
            6    circumstances, settlement demands, and settlement offers of other clients, including most
            7    significantly those similarly situated. The failure to waive confidentiality results in a tangled web of
            8    communications that if revealed abrogate duties to one client and if not revealed abrogate duties to
            9    another.
          10             14.    Attorney-client engagement agreements – other necessary loyalty disclosures: In order
          11     to be able to represent clients in a mass action case ethically, it is imperative not merely to reference
          12     the reasonably foreseeable impairments of loyalty that could materially limit representation, as noted
          13     above, but also to explain these conflicts in an intelligible way and explain how and to what extent
          14     the conflicts may be resolved in a way that protects each individual client. Thus, counsel must
          15     explain:
          16            that the rules about aggregate settlements and the right of the client to decide to settle will not
          17             be abrogated, and that counsel will not accept an aggregate settlement without authorization
          18             from each client as to a settlement amount;
          19            that in the event of an offer of an aggregate settlement, the client will have the opportunity to
          20             accept or reject a specific amount, and that by rejecting it will not lose representation if the
          21             supermajority demanded by the defendant accepts a settlement;
          22            that if the requisite supermajority is reached, the non-settling clients will continue to have
          23             ongoing and unfettered representation, and that if the original law firm is too enmeshed in
          24             promoting a settlement for other clients that conflicts with the goals of the remaining clients,
          25             another law firm familiar with the case will be able to step in as counsel.
          26
          27

          28     1
                     Perhaps not applicable here, but such waivers of confidentiality should exclude personal health
                     and financial information.
Gibson, Dunn &
Crutcher LLP                                                         6
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                            1:20-cv-05252-JMF Document
                                               Document157-1
                                                        4-1 Filed
                                                              Filed07/10/20
                                                                    01/16/20 Page
                                                                              Page9 8ofof2322


            1           15.     Attorney behavior in litigation: During the course of the litigation, and even assuming
            2    full disclosure and informed client consent, the lawyers must act within the parameters of their duties
            3    to all clients subject only to knowing and intelligent consents made by each. This means, inter alia,
            4    that the lawyers must: avoid lump-sum settlement proposals that trade some clients’ benefits for
            5    others; protect the interests of the minority of their clients as well as the majority; protect the minority
            6    clients without abandoning them or limiting their work on those clients’ behalves; and maintain a
            7    high degree of transparency with all clients. Lawyers must internalize their understanding that loyalty
            8    in such cases have far less similarity to class actions than they do to the representation of two or three
            9    clients in an auto accident case.
          10            16.     OPINION 2: IT DOES NOT APPEAR THAT KELLER LENKNER REPRESENTS
          11     ALL PERSONS THEY PURPORT TO REPRESENT. Among the reasons for this opinion are the
          12     following: In reviewing the docket in this matter, I have seen numerous filings by Keller Lenkner
          13     setting forth a different series of names of the clients they state they are representing, or who are
          14     included in petitions for arbitration. My understanding is that the most recent list of clients
          15     petitioning for arbitration removes approximately 361 persons who were on previous lists. My further
          16     understanding is that DoorDash’s research has resulted in its determination that some persons on
          17     previous Keller Lenkner client lists were unknown to DoorDash, while others were persons who
          18     either began a DoorDash application process but never completed it, or who, despite completing the
          19     application process, never made a DoorDash delivery. My further understanding is that DoorDash or
          20     its counsel have discovered that a substantial number of plaintiffs Keller Lenkner claims as their
          21     clients of are identified in other similar matters as clients of other law firms.
          22            17.     Another reason for my opinion is the following: In reading the Abernathy declaration
          23     in support of arbitration, the Ellis “witness statement,” and the Lee DocuSign certificate of
          24     completion, I was struck by the absence of expected references to Keller Lenkner. The Abernathy
          25     declaration appears to be lawyer-generated, and states Abernathy’s desire to opt out of the CPR
          26     “click-through” arbitration agreement. But while it refers to authorizing “my attorneys,” it does not
          27     name them. The Ellis statement, which was DocuSigned, does state that the client “retained Keller
          28     Lenkner, LLC,” although the header of the form references both Keller Lenkner and Troxel Law. The

Gibson, Dunn &
Crutcher LLP                                                          7
                 DECLARATION OF RICHARD ZITRIN                                      3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case
                      Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document 157-1
                                                      4-1 Filed
                                                             Filed
                                                                 07/10/20
                                                                   01/16/20Page
                                                                             Page
                                                                                109ofof23
                                                                                        22


            1    Lee DocuSign certificate – provided to show authenticity of DocuSign signatures – is a document
            2    created by Jeremy Troxel that clearly references Troxel Law as the responsible counsel in numerous
            3    paragraphs on pages 2, 3, and 4, and closes with reference to the signer’s “relationship with Troxel
            4    Law.” I cannot conclude from these documents that Keller Lenkner actually formed an attorney-
            5    client relationship with all those who signed similar documents. It is far clearer that some kind of
            6    relationship was formed with Troxel Law.
            7            18.    OPINION 3: FROM THE INFORMATION AVAILABLE TO ME, KELLER
            8    LENKNER’S REPRESENTATION OF CLIENTS IN THIS MATTER DOES NOT MEET
            9    CALIFORNIA OR ABA ETHICAL STANDARDS. I have read and annotated the engagement
          10     agreement provided in the CenturyLink case referenced above and attached hereto as Exhibit A. I do
          11     not know whether this agreement is the same or substantially similar to the engagement agreement in
          12     the DoorDash cases. However, as a practical matter, it would be extraordinarily difficult in the time
          13     frame during which clients were apparently signed up for the plaintiffs’ lawyers to have engaged in
          14     detailed individual discussions about engagement agreements and waivers of conflict of interest with
          15     as many plaintiffs as Keller Lenkner claims to represent. The sample DocuSign and witness statement
          16     documents I have read, the time that appears to be allotted to each executed agreement, and the fact
          17     that attorney Jeremy Troxel was involved in the creation of these documents, leads me to a
          18     presumption that the CenturyLink agreement may have substantial similarities to the engagement
          19     agreement used in the within case. Accordingly, with that presumed, the following paragraphs
          20     provide my opinions about that agreement, presented in order of that agreement’s sections.
          21             19.    Section 1 states that the attorneys will file “an individual arbitration” on behalf of the
          22     client. This makes it sound as if the plaintiff has one individual case, and does not make it clear that
          23     there will be thousands of such “individual arbitrations” lumped together for many purposes. The
          24     reference at the beginning of paragraph 8 (“the attorneys intend to represent many clients with claims
          25     like yours”) is insufficient to describe the actual situation of a mass action case with thousands of
          26     plaintiffs.
          27             20.    Moreover, in his letter to DoorDash of March 20, 2019, Mr. Keller states his desire to
          28     look to settle 3,000 claims, and states that he wants to proceed “simultaneously” on all arbitrations.

Gibson, Dunn &
Crutcher LLP                                                         8
                 DECLARATION OF RICHARD ZITRIN                                    3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                    Case
                     Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document
                                              Document157-1
                                                       4-1 Filed
                                                             Filed07/10/20
                                                                   01/16/20 Page
                                                                             Page1110ofof2322


            1    The effect of this appears to be to necessarily lump them together for settlement purposes.
            2           21.     Moreover, I understand that there is a pending class action settlement in the San
            3    Francisco Superior Court case of Marciano v. DoorDash, Inc., No. 18-CGC-678969 that has not yet
            4    been approved in which the clients who engaged counsel for individual representation in this action
            5    would presumably be passive class members. Because the class has not been certified and no notice
            6    has gone out to class members, these persons would most likely be unaware of this class action.
            7    However, its existence, presumably known to Keller Lenkner, should have been disclosed to
            8    prospective clients so that they had the choice of simply going forward as passive class members
            9    rather than as individual clients.
          10            22.     Section 2, paragraph six, states that the client will “authorize the attorneys to pursue
          11     [a] fee by asking any court or arbitrator for it….” There is nothing inappropriate about this in and of
          12     itself, so long as the lawyers later explain that an argument for their fees might interfere with an
          13     argument for a larger recovery for the clients. This, in my opinion, is a waivable conflict, but one that
          14     must be articulated and then waived, which is not done in this agreement.
          15            23.     Section 2 sets forth a division of fees between Keller Lenkner and Troxel Law that
          16     does not meet the California requirements for sharing a fee. The California and minority rule, as
          17     opposed to the ABA Rule, allows referrals regardless of the extent of work put in by the respective
          18     lawyers, but also requires informed written consent from the client to the fee split, and must provide
          19     written notice to the client of the opportunity to seek independent counsel, and a reasonable time in
          20     which to do that.
          21            24.     Section 3 states that the client will agree to settle for “full-value,” meaning a
          22     settlement offer that fully compensates the client for the damages. This is helpful in solving the issue
          23     of agreeing to a settlement in advance, since it purports to be a “full” recovery. Moreover, the section
          24     provides that the client “may revoke or change this instruction” by email. However, during the course
          25     of litigation, damages may accrue that are beyond the “full-value” settlement contemplated here. This
          26     is particularly true in California, where certain remedies are far more liberal than other states.
          27     Moreover, it would be appropriate for the client to confirm his/her/their desire to settle at the time
          28     settlement is on the table, rather than requiring the client to act affirmatively to change this position,

Gibson, Dunn &
Crutcher LLP                                                         9
                 DECLARATION OF RICHARD ZITRIN                                     3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                    Case
                     Case3:19-cv-07545-WHA
                           1:20-cv-05252-JMF Document
                                              Document157-1
                                                       4-1 Filed
                                                             Filed07/10/20
                                                                   01/16/20 Page
                                                                             Page1211ofof2322


            1    especially if new information may change the amount of compensation that the client could
            2    reasonably obtain.
            3            25.       Section 6 states that “the attorneys have the right to stop representing you at any time
            4    if, in their professional judgment and consistent with their ethical responsibilities, they come to
            5    believe that your potential claims are unlikely to result in a recovery….” This provision does not
            6    abide by either ABA or California rules, which require counsel to withdraw only with permission of
            7    the tribunal, be it court or arbitrator, and even then, only when the lawyer takes steps to avoid harm to
            8    the client. In cases like this, such a “free pass” withdrawal is particularly onerous, because in the
            9    event the vast majority accept settlement and a small minority do not, as described above, there
          10     would be enormous and untoward pressure on the lawyers to simply say that the remaining claims are
          11     no longer economically viable and then withdraw. While the claims may no longer be economically
          12     advantageous to the attorneys, they may well remain economically viable to the clients.
          13             26.       Section 8, entitled “Potential Conflicts,” is grossly inadequate. While the paragraph
          14     begins by acknowledging the existence of many clients, it goes on to say that “at this time” the
          15     clients’ interests all “align.” This is only true if the lawyers turn a blind eye to all those issues I have
          16     described above about the ways in which conflicts among clients will manifest themselves. The
          17     statement “We know of no conflicts of interest that would have an adverse impact on our
          18     representation of you,” is simply, in my opinion, false. There are many adverse impacts lurking, and
          19     while they can be waived, it is disingenuous in the extreme to merely state they don’t exist. The
          20     whole point of a conflict of interest waiver is to anticipate what could impair or impact representation
          21     and then to get clients’ informed consent to a waiver. Here, there is no request for a waiver, and no
          22     discussion about the actual foreseeable consequences that would be likely to materially limit effective
          23     representation.
          24             27.       In paragraphs 2, 3, 4, and 5 of Section 8, the lawyers purport to describe the conflicts
          25     of interest that they say are “possible” but which are, in my opinion, almost certain to occur in whole
          26     or part. These paragraphs, respectively, do talk about a “limited pool,” an “aggregate or ‘lump sum’
          27     settlement,” a required threshold “percentage,” and sharing “information about your claims.” But
          28     Section 8 makes absolutely no mention of what the lawyers will do in such situations, nor of how the

Gibson, Dunn &
Crutcher LLP                                                          10
                 DECLARATION OF RICHARD ZITRIN                                      3:19-CV-07545-WHA & 3:19-CV-07646-WHA
Case
 Case3:19-cv-07545-WHA
       1:20-cv-05252-JMF Document
                          Document157-1
                                   4-1 Filed
                                         Filed07/10/20
                                               01/16/20 Page
                                                         Page1312ofof2322
Case
 Case3:19-cv-07545-WHA
       1:20-cv-05252-JMF Document
                          Document157-1
                                   4-1 Filed
                                         Filed07/10/20
                                               01/16/20 Page
                                                         Page1413ofof2322




                      Exhibit A
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  1514ofof
                                                                  Page   2322
                                                                        24  of 32




                          CenturyLink Overbilling Compensation Claims



    Dear 

    Thank you for the opportunity to represent you in getting
    compensation for CenturyLink’s overbilling practices. We take this
    responsibility seriously and will do our best to help you receive fair
    compensation.

    The following documents are a questionnaire and our
    representation agreement. This agreement explains the scope of
    the work we will do as your attorneys.

    If you have any questions or experience any difficulties completing
    this document, feel free to email us at:
    attorneys@centurylinkclaims.com. Or you can call our office at
    (800) 597-9765.

    Best regards,



    Jeremy Troxel
    Founding Partner
    Troxel Law, LLP
    Jeremy@centurylinkclaims.com




    About Your Legal Team-

    Keller Lenkner LLC – Keller Lenkner is a law firm located in Chicago that represents consumers,
    employees, investors, and other plaintiffs in complex litigation across the country. You can learn
    more at www.kellerlenkner.com.

    Troxel Law LLP – Troxel Law and its founder Jeremy Troxel represent injured consumers,
    employees, patients and other plaintiffs all over the United States. Troxel Law is currently building
    out its website. You can learn more about Jeremy at the website of his other law firm, Troxel,
    Krauss & Chapman, located at tkclaw.com.
           DocuSign Envelope ID 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A

  Case
   Case
CASE    3:19-cv-07545-WHA
          1:20-cv-05252-JMF Document
     0:17-md-02795-MJD-KMM   Document157-1
                                      4-1512-5
                               Document    Filed
                                             Filed
                                                 07/10/20
                                                   01/16/20
                                                 Filed      Page
                                                              Page
                                                       01/10/20  1615ofof
                                                                 Page   2322
                                                                       25  of 32


                        CenturyLink Overbilling Compensation Questions

               To help us with your claim, please answer the
               below questions to the best of your ability. Once
               you have completed everything a copy will be sent
               to your email.

               Overbilling Questions

               What was the monthly price you were quoted when
               you signed up for service with CenturyLink?

               $

               On average, what was your actual monthly bill after
               you signed up?

               $

               Did you wind up paying that higher price?
                    Yes
               Was any of this increase based on extra services you
               requested after signing up?
                    No
               How much?

               $

               For how many months did you pay the higher price?


               When was the last time that you paid the higher
               price?


               Did CenturyLink place a negative report on your
               credit because of the overcharges?

                

               Customer Service Questions

               Did you complain to CenturyLink about these
               overcharges?
                
               Did CenturyLink refund your money?

               
            DocuSign Envelope ID 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A


  Case
   Case
CASE    3:19-cv-07545-WHA
          1:20-cv-05252-JMF Document
     0:17-md-02795-MJD-KMM   Document157-1
                                      4-1512-5
                               Document    Filed
                                             Filed
                                                 07/10/20
                                                   01/16/20
                                                 Filed      Page
                                                              Page
                                                       01/10/20  1716ofof
                                                                 Page   2322
                                                                       26  of 32
                Informational Questions

                The answers to these questions are essential
                because they allow us to keep in touch with you
                and, eventually, will allow CenturyLink to find
                your account records and determine how much
                they owe you.


                What is your date of birth?


                What is your current address?

                Street:

                City:

                States:                                                 Zip:


                What is the name associated with your CenturyLink
                account?


                What is the phone number associated with your
                CenturyLink account?


                Was the address associated with your CenturyLink
                account the same as your current address?
                 
                What is the address associated with your CenturyLink
                account?

                Street:

                City:

                States:                                                 Zip:

                Have you previously consulted with or hired another
                lawyer to bring a legal claim against CenturyLink?
                 


            ") (,!- *  $)-() *% * 
            '+)*!%$) %,  $ .%+ ( %$
             &") &()) *  %$!(# +**%$
            "%-
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  1817ofof
                                                                  Page   2322
                                                                        27  of 32


                                       CenturyLink Compensation Claims
                                             Retainer Agreement

    This agreement is between you, the client, on the one hand, and, on the other, Keller Lenkner LLC and
    Troxel Law LLP, the attorneys or us.

     1. Scope f epresentation

     We will represent you to the best of our ability and comply with all professional
     standards of competence and integrity.

           We agree to represent you in investigating and, if appropriate in the attorneys’ opinion, filing
    an individual arbitration asserting consumer fraud and/or related claims against CenturyLink, Inc. and,
    if appropriate, its subsidiaries or affiliates (collectively, the “Company”).

           The attorneys shall have no obligation to represent you in any other matter, and no obligation
    to handle any appeal of any decision in this matter. If we think it will help reach a successful
    resolution of your claims, we may also pursue resolution of your claims outside of or before initiating
    arbitration, including in court.

    2. Attorneys’ ees

    You will not owe the attorneys anything unless we are successful in collecting a recovery,
    payment to you, or settlement for your claim.

            You have the right to accept or reject any settlement offer made to you.

            Under no circumstances will the attorneys collect an unreasonably large fee.

           If your case does not result in a recovery to you, then the attorneys will collect no fee and you
    will owe nothing. If your case results in a recovery to you, then you will still not have to pay any costs
    or fees out of your own pocket, but the attorneys will collect a fee from the Company as follows:

           If your case resolves before the commencement of an arbitration or court case in which you
    are a named party, then the attorneys will collect a flat-fee of $750 in exchange for preparing your
    claim for filing, making a demand of the Company, and negotiating the resolution. "Commencement"
    means, for an arbitration, the payment of all filing fees and the appointment of an arbitrator. For a
    court case, it means the filing of the case with a court. You will never have to pay these fees and costs
    out of your own pocket. If you win your claim, the law requires the Company to pay you these fees
    and costs in addition to the damages and penalties the Company owes you. The attorneys will collect
    these fees from the Company as part of any award or settlement and deduct them from the total
    recovery as their fee. You will be entitled to retain the full recovery net of this fee. You agree that
    $750 is a reasonable fee reflective of the time, effort, expense, and skill the attorneys will put into
    your case to get it to the point of pre-commencement resolution.

           If your case resolves after commencement, then the attorneys will collect a lodestar-based
    reasonable attorney's fee and recover their litigation costs from the Company under any applicable
    fee-shifting law. Again, the attorneys will collect this fee from the Company, not from you. "Lodestar"
    means the amount of money that results when you multiply the attorneys' hourly rates by the
    number of hours the attorneys’ spend on your case. You authorize the attorneys to pursue this fee by
    asking any court or arbitrator for it and you agree that it will belong to the attorneys.

          You acknowledge that this fee is negotiable and is the result of an arm’s length transaction
    between you and the attorneys.
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  1918ofof
                                                                  Page   2322
                                                                        28  of 32



          You grant the attorneys a lien to secure payment of the fees and expenses described by this
    agreement.

           Even though you will pay nothing unless you recover, some states’ laws require that we
    disclose to you our regular hourly rates. The hourly rates for the attorneys and other billing
    professional staff who may work on your case range from $100 for junior paralegal staff to $950 per
    hour for senior partners. The attorneys reserve the right to update these rates on 60-days written
    notice to you.

          The attorneys will divide any fee recovered between them, with 10% going to Troxel Law LLP
    and the rest to Keller Lenkner LLC.

    3. Direction ot ettle ti ull alue

            The attorneys will work to get you the maximum amount allowed under the law. By signing
    this Agreement, you instruct the attorneys to, without further direction or authorization from you,
    accept a “full-value” settlement offer. A full-value settlement offer is any settlement offer made to
    you by the Company that:
        x pays to you an amount equal to or more than the amount of any overpayments you made to
           paid to the Company in the past 36 months. Based on the information you provided, this
           amount is $
        x requires you to release only those claims against the Company related to its billing practices;
           and
        x requires you to keep the terms of the settlement confidential, meaning that you will not
           disclose them except to your immediate family, lawyers, and tax or financial professionals.

        You may revoke or change this instruction by sending an email with your new instructions
    to centurylinkclaims@klclientservices.com. If you do not revoke or change this instruction and we
    accept, on your behalf, a qualifying settlement, then we will execute the necessary paperwork on your
    behalf and direct payment to the address we have on file for you.

    4. Client’s uties

          a. Contact Information – You agree to inform the attorneys by email to
    centurylinkclaims@klclientservices.com if you change your address, phone number, or email address.
    You agree to do so within two weeks of the change.

           b. Participation in Discovery – You may be required to locate and produce documents, answer
    written questions, or appear at a time and place to answer questions under oath. You agree to make
    yourself available to do these things on reasonable notice.

          c. Participation in Hearing or Trial – You agree to make yourself available to participate in a
    hearing or trial on your claims on reasonable notice.

          d. Document Preservation – You must not destroy, delete, or discard documents and other
    information sources in your possession that are relevant to your potential claims. This includes
    physical, paper documents and electronic documents like email or social media posts, whether on a
    computer, phone, or other device.

           You agree and acknowledge that your failure to fulfill any of these duties is grounds for the
    attorneys to stop representing you.
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  2019ofof
                                                                  Page   2322
                                                                        29  of 32


    5. Third-Party iens

           Certain third parties may have, or may assert in the future, liens on any recovery you might
    obtain. You recognize and understand that any liens must be resolved before we can distribute to
    you your portion of any recovery. You acknowledge that we may engage a company that specializes
    in resolving these types of liens, and that any fee paid to such company will be treated as an expense
    under this Agreement. Lien resolution could reduce or eliminate your recovery. If any liens on the
    proceeds of this matter are asserted, you authorize us to hold in trust any funds we reasonably
    believe are or may be subject to any liens, until such liens are resolved and released.

    6. Attorneys’ ight o           ithdraw

            You acknowledge that the attorneys have the right to stop representing you at any time if, in
    their professional judgment and consistent with their ethical responsibilities, they come to believe
    that your potential claims are unlikely to result in a recovery for any reason, including, but not limited
    to, the Company’s inability to pay.

    7. Client’s ight o erminate ttorneys

          You may terminate attorneys at any time by written notice by email to
    centurylinkclaims@klclientservices.com. If you do, you agree that the attorneys are entitled to a
    reasonable fee and reimbursement of costs for the work performed prior to termination.

    8. Potential onflicts

            The attorneys intend to represent many clients with claims like yours. At this time, your
    interests and the interests of other clients align. We know of no conflicts of interest that would have
    an adverse impact on our representation of you. It is, however, possible that conflicts may arise in the
    future, including:

           We discover that there is a limited pool of assets from which recovery is reasonably likely (for
    example, an insurance policy), and those assets are insufficient to pay all of our clients the full value
    of their claims.

           A defendant offers an aggregate or “lump sum” settlement to all of our clients that does not
    specify the amount each client will receive.

           A defendant offers to settle, but only if a certain percentage, or even all, of our clients accept
    the proposed settlement.

           We may also be required by the applicable rules of professional conduct to share material
    information about your claims and negotiating position with our other clients with similar claims.
    While we will try to avoid these issues if it is practical to do so, they might occur. If any conflict of
    interest affecting you does arise, we will inform you promptly and work with you on how best to
    proceed in accordance with the applicable rules of professional conduct.

    9. No uarantee

          You acknowledge that the attorneys have not and will not provide any guarantee about the
    outcome of your claims.
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  2120ofof
                                                                  Page   2322
                                                                        30  of 32


    10. Association f ounsel

          You acknowledge that the attorneys may associate with other counsel to assist with your
    potential claims and you authorize us to do so on written notice to you. We will pay for associated
    counsel without passing the expense on to you.

    11. Entire Agreement nd hoice f aw

           This Agreement contains the entire agreement of the parties. It cannot be modified or
    canceled except in writing signed by all parties. This Agreement will be construed in accordance with
    the laws of Illinois notwithstanding choice of law rules.

    12. Arbitration

            In the event of any dispute, controversy, or claim between us (or our respective heirs,
    successors, assigns, or affiliates) arising out of, relating to, or in connection with your engagement of
    us (any of the foregoing, a “dispute”), you and we waive the right to seek remedies in court, including
    the right to a jury trial, and agree to submit said dispute exclusively to binding individual arbitration
    conducted by a single arbitrator subject to the rules of the American Arbitration Association (“AAA”).
    The arbitrator shall not have the authority to decide any claims as a class, collective, or representative
    action. The seat of the arbitration will be in Chicago, Illinois unless AAA determines that this location
    will impose undue hardship, in which case the location will be set by AAA. The parties will share the
    expense of arbitration equally, except that if you represent that this would impose an undue hardship,
    you will initially be responsible only for a filing fee equal to the amount that would be necessary to
    file your claim in court. In that event, the attorneys will advance the remaining fees and expenses on
    your behalf and the arbitrator will determine any additional amount you can pay without sustaining
    undue hardship. Threshold issues of arbitrability shall be decided by the arbitrator, including the
    scope of this agreement and whether a controversy or claim arises out of or relates to your
    engagement of us.

           You are not required to agree to the above paragraph for us to represent you. If you do not
    want the above paragraph to apply, simply let us know within 90 days of signing this agreement by
    sending an email to centurylinkclaims@klclientservices.com indicating that you do not want the
    arbitration provision of this agreement to apply. The above paragraph does not apply if it is
    prohibited by the applicable attorney ethics rules.

    13. Power f ttorney

           Consistent with the attorney ethics rules and other requirements for powers of attorney, you
    grant us the power of attorney to execute all documents connected with your claims.

    14. No ax r enefit dvice

          You acknowledge and agree that the attorneys cannot and will not provide legal advice
    regarding the tax and government benefit implications of you receiving any settlement or sum of
    money.

    15. Express Written Consent o end ext                   essages nd   ake utomated Calls

           You provide us and our designees and agents your express permission and authorization to
    send text messages to the number or numbers you provide to us or our agents during the intake
    process and thereafter. You represent that you are the subscriber of those numbers and have the
    authority to give such consent. By executing this agreement, you authorize us to deliver or cause to
    be delivered to you telemarketing calls using an automatic telephone dialing system or an artificial or
    prerecorded voice.
DocuSign Envelope D: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
   Case
    Case
 CASE    3:19-cv-07545-WHA
           1:20-cv-05252-JMF Document
      0:17-md-02795-MJD-KMM   Document157-1
                                       4-1512-5
                                Document    Filed
                                              Filed
                                                  07/10/20
                                                    01/16/20
                                                  Filed      Page
                                                               Page
                                                        01/10/20  2221ofof
                                                                  Page   2322
                                                                        31  of 32



           You are not required to provide us this authorization for us to represent you. If you do not
    wish to receive text messages, please let us know within 90 days of signing this agreement by sending
    an email to centurylinkclaims@klclientservices.com indicating that you do not wish to receive text
    messages.

    16. Other aw irms

           You represent to us that you have not signed an agreement with another law firm to pursue
    any claims against the Company for you and that you do not recall signing such an agreement. To the
    extent you did and you do not remember, by signing this agreement, you are exercising your right to
    terminate any prior agreement with any other law firm in connection with your claims against the
    Company. You authorize the attorneys to communicate with any other firm about all issues related to
    any claims you have against the Company, and you agree that by signing this agreement, you are
    instructing any other firm to discuss your Company claims only with us and not you.

    17. Authority o ign

             You represent that you have read and understood this agreement and have authority to sign it.

                                                            ** ** **

                           We look forward to working to get you fair compensation.


     Date:
                                                   By:
DocuSign Envelope ID: 8D08423B-4D94-445A-89B9-9E5EC4CE5A7A
                 Case
                  Case
               CASE    3:19-cv-07545-WHA
                         1:20-cv-05252-JMF Document
                    0:17-md-02795-MJD-KMM   Document157-1
                                                     4-1512-5
                                              Document    Filed
                                                            Filed
                                                                07/10/20
                                                                  01/16/20
                                                                Filed      Page
                                                                             Page
                                                                      01/10/20  2322ofof
                                                                                Page   2322
                                                                                      32  of 32




                        Declaration in Support of Application for Waiver of Fees –
                                          California Consumers

    In consumer arbitrations in California, consumers with a gross monthly income of less than 300% of the federal
    poverty guidelines are entitled to a waiver of the arbitration fees.


    NAME OF CONSUMER: ___________________________________________

    ADDRESS:_______________________________________________________

    _________________________________________________________________

    GROSS MONTHLY INCOME: _______________________________________

    NUMBER OF PERSONS IN HOUSEHOLD: ____________________________


    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
    Executed on _________________, at ____________________, California.



                                              ___________________________________

                                              Signature of Consumer
